EXHIBIT 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
     ALLIED WASTE INDUSTRIES, INC., a Delaware corporation (“Company”) and
DONALD W. SLAGER (“Executive”) enter into this amended and restated Executive
Employment Agreement (“Agreement”) to set forth the terms and conditions of
Executive’s employment. This Agreement supersedes any prior employment
agreement(s) between the parties. The parties agree as follows:
     1. Certain Definitions and Understandings. As used in this Agreement, the
following terms have the meanings prescribed below:
          Applicable Period is defined in Section 10.3.
          Annual Incentive Compensation is defined in Section 4.2.
          Base Salary is defined in Section 4.1.
          Beneficial Owner is defined in Rule 13(d)-3 under the Exchange Act;
provided, however, and without limitation, that any individual, corporation,
partnership, group, association or other person or entity that has the right to
acquire any Voting Stock at any time in the future, whether such right is
(a) contingent or absolute, or (b) exercisable presently or at any time in the
future, pursuant to any agreement or understanding or upon the exercise or
conversion of rights, options or warrants, or otherwise, shall be the Beneficial
Owner of such Voting Stock.
          Cash Termination Excise Tax is defined in Section 6.6(a).
          Cause is defined in Section 5.3.
          Change in Control of the Company means one of the following: (a) the
Company merges or consolidates, or agrees to merge or to consolidate, with any
other corporation (other than a wholly-owned direct or indirect subsidiary of
the Company) and is not the surviving corporation (or survives as a subsidiary
of another corporation), (b) the Company sells, or agrees to sell, all or
substantially all of its assets to any other person or entity, (c) the Company
is dissolved, (d) any third person or entity (other than Apollo Advisors, L.P.,
The Blackstone Group L.P., or a trustee or committee of any qualified employee
benefit plan of the Company) together with its Affiliates shall become (by
tender offer or otherwise), directly or indirectly, the Beneficial Owner of at
least 30% of the Voting Stock of the Company, or (e) the individuals who
constitute the Board of Directors of the Company as of the Initial Effective
Date (“Incumbent Board”) shall cease for any reason to constitute at least a
majority of the Board of Directors; provided, that any person becoming a
director whose election or nomination for election was approved by a majority of
the members of the Incumbent Board shall be considered, for the purposes of this
Agreement, a member of the Incumbent Board.

1



--------------------------------------------------------------------------------



 



          Change in Control Date is defined in Section 6.5.
          Change in Control Payment is defined in Section 6.6(a).
          Code means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated by the Internal Revenue Service thereunder.
          Common Stock means the Company’s common stock, par value $.01 per
share.
          Company means Allied Waste Industries, Inc., a Delaware corporation.
          Compensation Plans is defined in Section 4.6.
          Confidential Information is defined in Section 7.2.
          Continuing Obligations is defined in Section 3.
          Date of Termination means the earliest to occur of (a) the date of the
Executive’s death, or (b) the date specified in the Notice of Termination, in
accordance with Section 5.8.
          Disability means an illness or other disability which prevents the
Executive from discharging his responsibilities under this Agreement for a
period of 180 consecutive calendar days, or an aggregate of 180 calendar days in
any calendar year, during the Term, all as determined in good faith by the Board
of Directors of the Company (or a committee thereof).
          Effective Date means the effective date of this amended and restated
Executive Employment Agreement, which is January 1, 2005, except as may
otherwise be provided herein.
          Exchange Act means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder.
          Executive means Donald W. Slager.
          Good Reason is defined in Section 5.5.
          Gross-Up Payment is defined in Section 6.6(c).
          Initial Effective Date means January 1, 2004.
          LTIP means the Long-Term Incentive Plan.
          Notice of Termination is defined in Section 5.8. Retirement is defined
in Section 5.7.
          Safe Harbor Amount is defined in Section 6.6(a).
          Share Price has the same meaning as “Fair Market Value” as that term
is defined in the Company’s 1991 Incentive Stock Plan, as amended.
          Targeted Annual Incentive Compensation is defined in Section 4.2.
          Term is defined in Section 3.

2



--------------------------------------------------------------------------------



 



          Threshold Share Price means (a) in the case of the calendar year
beginning January 1, 2007, a Share Price of $16 or more, or (b) in the case of
subsequent calendar years, a Share Price which is at least fifteen percent (15%)
greater than the Threshold Share Price for the preceding calendar year.
          Unrestricted Payments means those payments to which the Executive is
entitled under Sections 6.2(a)(1), 6.3(a)(1), 6.4(a), and 6.5(a)(1) of this
Agreement.
          Vacation Time is defined in Section 4.3.
          Voting Stock means all outstanding shares of capital stock of the
Company entitled to vote generally in an election of directors; provided,
however, that if the Company has shares of Voting Stock entitled to more or less
than one (1) vote per share, each reference to a proportion of the issued and
outstanding shares of Voting Stock shall be deemed to refer to the proportion of
the aggregate votes entitled to be cast by the issued and outstanding shares of
Voting Stock.
          Welfare Plans is defined in Section 4.7.
          Without Cause is defined in Section 5.4.
          In addition, throughout this Agreement, the parties have defined
certain words and intend for those definitions to apply whenever the parties
have used a defined word in this Agreement. One of the defined terms is
“Company” which means Allied Waste Industries, Inc. However, the parties expect
that some or all of the Company’s obligations under this Agreement will be
fulfilled through its parent, subsidiary, related, or successor companies or
businesses (which will be called “Affiliates” in this Agreement). Accordingly,
Executive acknowledges that the discharge of any obligation of the Company under
this Agreement, which may be through the acts of one or more Affiliates,
discharges any such obligation of the Company. Moreover, the obligations
Executive assumes under this Agreement will be owed to the Company and to its
Affiliates. Accordingly, the parties expressly intend for the Affiliates to be
third-party beneficiaries of the promises made and obligations assumed by
Executive in this Agreement.
     2. General Duties of Company and Executive.
          2.1. The Company will employ the Executive as its President and Chief
Operating Officer. The Executive’s authority, duties and responsibilities shall
be those assigned by the Company’s Board of Directors (or a committee thereof)
and agreed to by the Executive. The Executive shall devote reasonable time and
attention during normal business hours to the affairs of the Company and use his
best efforts to perform faithfully and efficiently his duties and
responsibilities. The Executive may (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (c) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s duties and responsibilities.
          2.2. The Executive agrees and acknowledges that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to do no act and to make no statement, oral or
written, which would injure the Company’s business, its interests or its
reputation. The Executive also agrees that he shall not knowingly become
involved in a conflict of interest with the Company and, upon discovery of any
such conflict, that he will inform the Company of the conflict and will not
allow the conflict to continue.

3



--------------------------------------------------------------------------------



 



          2.3. The Executive agrees to comply at all times with all applicable
policies, rules and regulations of the Company, including, without limitation,
the Company’s Code of Ethics and the Company’s policies regarding trading in
Common Stock, as each is in effect from time to time.
          3. Term. The “Term” of this Agreement shall be a continuous period of
two (2) years (i.e., on any given date the Term shall be a period of two
(2) years from that date), beginning on the Initial Effective Date, unless this
Agreement is terminated earlier pursuant to Section 5 of this Agreement, in
which case the Term shall end on the Date of Termination. Neither the
termination of this Agreement nor the consequent end of the Term shall affect
the Company’s obligations under Section 6 of this Agreement or the Executive’s
obligations under Sections 7 through 10 of this Agreement (or under Section 2.3
with respect to the Company’s policies regarding trading in Common Stock)
(collectively, “Continuing Obligations”).
     4. Compensation and Benefits.
          4.1. Base Salary. As compensation for services to the Company during
the Term, the Company shall pay to the Executive until the Date of Termination a
base salary at the annual rate of Six Hundred Sixty-Six Thousand Dollars
($663,000.00) or such other rate as may be specified from time to time by the
Board of Directors (or a committee thereof) in its discretion (“Base Salary”).
The Base Salary shall be payable in equal bi-weekly installments or in
accordance with the Company’s established policy, subject only to such payroll
and withholding deductions as may be required by law and other deductions
applied generally to employees of the Company for insurance and other employee
benefit plans. For all purposes under this Agreement, the Executive’s Base
Salary shall include any portion thereof which is deferred under any
nonqualified plan or arrangement.
          4.2. Annual Incentive Compensation. In addition to Base Salary, the
Executive shall be awarded, for each fiscal year during the Term until the Date
of Termination, annual cash incentive compensation (either pursuant to an
incentive plan or program of the Company or otherwise) in an amount to be
determined by the Board of Directors (or a committee thereof) in its sole
discretion (“Annual Incentive Compensation”). “Targeted Annual Incentive
Compensation”, earned upon the achievement of one hundred percent (100%) of the
annual target goals for the Executive, shall be one hundred percent (100%) of
the Executive’s Base Salary, unless otherwise determined by the Board of
Directors (or a committee thereof) in its sole discretion. All such Annual
Incentive Compensation shall be payable at a time to be determined by the Board
of Directors (or a committee thereof) in its sole discretion. For all purposes
under this Agreement, the Executive’s Annual Incentive Compensation shall
include any portion thereof which is deferred under any nonqualified plan or
arrangement.
          4.3. Vacation Time. Commencing on the Initial Effective Date and
continuing until the Date of Termination, for each full calendar year in which
the Executive is employed under this Agreement, the Executive shall be entitled
to four (4) weeks paid vacation (“Vacation Time”). For any partial calendar year
during which the Executive is employed under this Agreement, he will be entitled
to a prorated amount of Vacation Time, based on the number of weeks worked in
the

4



--------------------------------------------------------------------------------



 



calendar year pursuant to the Company’s then current vacation policy. Vacation
Time must be taken during the calendar year in which it accrued and will be
forfeited at the end of the calendar year if not used.
          4.4. Automobile Allowance. Commencing on the Initial Effective Date
and continuing until the Date of Termination, the Executive shall receive an
automobile allowance of Six Hundred Dollars ($600.00) per month (“Automobile
Allowance”). The Board of Directors (or a committee thereof), in its discretion,
may increase the Automobile Allowance based upon relevant circumstances.
          4.5. Club Membership Dues. Commencing on the Initial Effective Date
and continuing until the Date of Termination, the Executive shall receive an
amount per month equal to the monthly membership dues (i.e., the regular
membership fee, and not incidental or ancillary charges such as food, beverages,
rentals, coaching, training, supplies, therapy, spa, etc.) which the Executive
pays for one club or organization of Executive’s choice.
          4.6. Incentive, Savings, Retirement and Stock Plans. The Executive
shall be entitled to participate in and be eligible to receive benefits under
all executive incentive, savings, retirement, deferred compensation and stock
(including any stock option, restricted stock, restricted stock units, phantom
stock and other stock rights and interests, including derivative interests)
plans and programs currently maintained or hereinafter established by the
Company for the benefit of its executive officers and/or employees (collectively
“Compensation Plans”). The Executive’s participation in all such Compensation
Plans shall be governed by the terms and provisions of each such Compensation
Plan.
          4.7. Welfare Plans. The Executive shall be eligible to participate in
and shall receive all benefits under each welfare benefit plan of the Company
currently maintained or subsequently established by the Company for the benefit
of its employees. Such welfare benefit plans may include medical, dental,
vision, disability, group life, accidental death and travel accident insurance
plans and programs (collectively “Welfare Plans”). The Executive’s participation
in the Welfare Plans shall be subject to the terms and conditions of each
Welfare Plan.
          4.8. Reimbursement of Expenses. The Executive may from time to time
during the Term incur various business expenses customarily incurred by persons
holding positions of like responsibility, including, without limitation, travel,
entertainment and similar expenses incurred for the benefit of the Company.
Subject to the Company’s policy regarding the reimbursement of such expenses as
in effect from time to time during the Term, which does not necessarily allow
reimbursement of all such expenses, and following the Company’s receipt of
proper documentation for such expenses, the Company shall reimburse .the
Executive for such expenses from time to time, at the Executive’s request, and
the Executive shall account to the Company for all such expenses.
          4.9. Indemnification and Insurance. At all times during the term of
this Agreement, and for such additional periods as are provided for in this
Agreement, the Executive shall be covered under the Company’s directors’ and
officers’ liability insurance, if any, to the extent such coverage is
commercially feasible, and under a separate Indemnification Agreement with the
Company.

5



--------------------------------------------------------------------------------



 



     5. Termination.
          5.1. Death. This Agreement shall terminate automatically upon the
death of the Executive.
          5.2. Disability. The Company may terminate this Agreement, upon
written notice to the Executive delivered in accordance with Sections 5.8 and
11.1, upon the Disability of the Executive.
          5.3. Cause. The Company may terminate this Agreement, upon written
notice to the Executive delivered in accordance with Sections 5.8 and 11.1, for
Cause. For purposes of this Agreement, “Cause” means (a) the conviction of the
Executive for a felony, (b) the Executive’s willful refusal, without proper
legal cause, to perform his duties and responsibilities as contemplated in this
Agreement, or (c) the Executive’s willfully engaging in activities which
(1) constitute a breach of any term of this Agreement, the Company’s Code of
Ethics, the Company’s policies regarding trading in Common Stock, reimbursement
of business expenses, or any other applicable policies, rules or regulations of
the Company or (2) result in a material injury to the business, condition
(financial or otherwise), results of operations, or prospects of the Company or
its Affiliates (as determined in good faith by the Board of Directors of the
Company or a committee thereof). For purposes of the definition of “Cause,” no
act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, in bad faith without reasonable belief that the action or
omission was in the best interests of the Company.
          5.4. Without Cause. The Company may terminate this Agreement Without
Cause, upon written notice to the Executive delivered in accordance with
Sections 5.8 and 11.1, For purposes of this Agreement, the Executive will be
deemed to have been terminated “Without Cause” if the Executive is terminated by
the Company for any reason other than Cause, Disability or death.
          5.5. Good Reason. The Executive may terminate this Agreement for Good
Reason, upon written notice to the Company delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, “Good Reason” means
(a) the assignment to the Executive of any duties that are materially
inconsistent with the Executive’s duties or responsibilities as contemplated in
this Agreement, (b) any other action by the Company which results in a material
diminishment in the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities (provided,
however, that a temporary diminishment, whether material or not, due to the
Executive’s illness or injury will not constitute grounds for a termination for
Good Reason by the Executive), (c) any material breach by the Company of any of
the provisions of this Agreement, (d) requiring the Executive to relocate
permanently to any office or location, except in the Phoenix-Scottsdale
metropolitan area or any other location to which the majority of the Company’s
executive officers are relocated, without his consent, (e) any material
reduction, or attempted material reduction, at any time during the Term, of the
Base Salary or of any of the compensation or benefits described in Article 4 of
this Agreement (provided, however, that any change in the targeted percentage
for purposes of determining the Executive’s Annual Incentive Compensation, any
change in the Company’s reimbursement policies, or any change in any
Compensation Plans or Welfare Plans, which affects a majority of the employees
covered by those policies or plans, shall not be considered “Good Reason”).

6



--------------------------------------------------------------------------------



 



          5.6. Without Good Reason. The Executive may terminate this Agreement
Without Good Reason, upon written notice to the Company delivered in accordance
with Sections 5.8 and 11.1. For purposes of this Agreement, the Executive will
be deemed to have terminated “Without Good Reason” if the Executive terminates
this Agreement for any reason other than Good Reason or due to the Executive’s
death or Retirement.
          5.7. Retirement. The Executive may terminate this Agreement upon
Retirement, upon written notice to the Company delivered in accordance with
Sections 5.8 and 11.1. For purposes of this Agreement, “Retirement” means the
Executive’s bona fide retirement from the Company.
          5.8. Notice of Termination. Any termination of this Agreement by the
Company for Cause, Without Cause or as a result of the Executive’s Disability,
or by the Executive for Good Reason or Without Good Reason or upon Retirement
shall be communicated by a Notice of Termination to the other party. A “Notice
of Termination” means a written notice which (a) indicates the specific
termination provision in this Agreement relied upon and (b) if the termination
is by the Company for Cause or by the Executive for Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. The
Notice of Termination must specify the Date of Termination. In the case of a
termination by the Company for Cause or due to the Executive’s Disability or by
the Executive for Good Reason or due to Retirement, the Date of Termination may
be as early as the date notice is given but no later than thirty (30) calendar
days after notice is given, unless otherwise agreed to in writing by both
parties. In the case of a termination by the Company Without Cause or by the
Executive Without Good Reason, the Date of Termination may be as early as
fourteen (14) calendar days after notice is given but no later than sixty
(60) calendar days after notice is given, unless otherwise agreed to by the
parties in writing. The Notice of Termination shall also conform with the
provisions of Section 11.1.
     6. Obligations of Company Upon Termination.
          6.1. Cause, Without Good Reason. If this Agreement is terminated
either by the Company for Cause or by the Executive Without Good Reason, the
Company shall pay to the Executive, in a lump sum cash payment within thirty
(30) days after the Date of Termination, the aggregate of (a) any unpaid portion
of the Executive’s Base Salary (as in effect on the Date of Termination) owing
as of the Date of Termination and (b) any accrued but unpaid Vacation Time as of
the Date of Termination. The Company also shall promptly pay or reimburse to the
Executive any costs and expenses (and moving and relocation expenses, if
otherwise agreed to by the Company in writing) paid or incurred by the Executive
which would have been payable under Section 4.8 of this Agreement if the
Executive’s employment had not terminated.
          All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that the Executive’s rights under any Compensation Plan or Welfare Plan
shall be governed by the terms and provisions of each such plan and are not
necessarily severed on the Date of Termination.

7



--------------------------------------------------------------------------------



 



          6.2. Death or Disability. If this Agreement is terminated as a result
of the Executive’s death or Disability:
               (a) The Company shall pay to the Executive (or to his estate, in
the event the Executive is deceased) the following amounts:
               (1) any unpaid portion of the Executive’s Base Salary (as in
effect on the Date of Termination) through the Date of Termination, any unpaid
portion of the Annual Incentive Compensation previously awarded to the
Executive, and any accrued but unpaid Vacation Time as of the Date of
Termination, in a lump sum cash payment within thirty (30) days after the Date
of Termination; and
               (2) an amount equal to two (2) times the sum of the Executive’s
Base Salary (as in effect on the Date of Termination) plus the Executive’s
Target Annual Incentive Compensation for the fiscal year during which the Date
of Termination occurs. If the termination is due to death, this amount will be
paid in substantially equal hi-weekly installments over a two (2) year period
following the Executive’s Date of Termination. If the termination is due to
Disability, this amount will be paid in substantially equal bi-weekly
installments beginning as of the first payroll date immediately following the
six (6) month anniversary of the Date of Termination and continuing until the
first payroll date immediately following the two (2) year anniversary of the
Date of Termination; provided, however, that the first payment shall include the
amount that would have been paid prior to the actual first payment date had the
first payment date been the first payroll date immediately following the Date of
Termination. The Company shall, to the extent feasible, purchase insurance to
cover all or any part of the obligation contemplated in this paragraph, and the
Executive agrees to submit to a physical examination and otherwise cooperate
with the Company to facilitate the procurement of such insurance.
               (b) The Company shall, promptly upon submission by the Executive
(or his estate) of supporting documentation, pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.
               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s spouse and dependents,
at least equal to that which would have been provided to him under Section 4.7
if the Executive’s employment had not terminated, if such coverage continues to
be available to the Company, until the earlier of (1) the date the Executive
becomes eligible for any comparable medical, dental, or vision coverage provided
by any other employer, (2) the date the Executive becomes eligible for Medicare
or any similar government-sponsored or provided health care program (whether or
not such coverage is equivalent to that provided by the Company), or (3) the
fifth anniversary of the Executive’s Date of Termination. Notwithstanding the
foregoing, the medical, dental, and/or vision coverage provided under this
Section 6.2(c) shall cease immediately if the Executive violates any of his
Continuing Obligations.
               (d) Whenever compensation is payable to the Executive under this
Agreement during a period in which he is partially or totally disabled, and such
Disability would (except for the provisions of this Agreement) entitle the
Executive to Disability income or salary continuation payments from the Company
according to the terms of any plan or program presently

8



--------------------------------------------------------------------------------



 



maintained or hereafter established by the Company, the Disability income or
salary continuation paid to the Executive pursuant to any such plan or program
shall be considered a portion of (and not in addition to) the payment to be made
to the Executive pursuant to this Section 6.2. If disability income is payable
directly to the Executive by an insurance company under the terms of an
insurance policy paid for by the Company, the amounts paid to the Executive by
such insurance company shall be considered a portion of the payment (and not in
addition to the payment) to be made to the Executive pursuant to this
Section 6.2.
               (e) The Executive (or the Executive’s estate, as the case may be)
shall continue to vest and, if applicable, continue to be permitted to exercise,
all of the rights and employed by the Company, for a period of three (3) years
following the Date of Termination (or, if interests awarded to the Executive
under the Company’s stock plans, as if the Executive were still less, for the
remainder of the stated terms of the rights or interests). ALTERNATIVE 1.
Notwithstanding the foregoing, with respect to any stock options that were both
granted prior to January 1, 2004 and not vested as of December 31, 2004, the
extension of the vesting and exercise periods for such options, pursuant to this
paragraph, shall be limited to (i.e., shall not extend beyond) the later of
(1) the fifteenth (15th) day of the third (3”1) calendar month following the
date on which such options would have otherwise expired based on the terms of
such options as of their original date of grant, or (2) December 31 of the
calendar year in which such options would have otherwise expired based on the
terms of such options as of their original date of grant. ALTERNATIVE 2:
Notwithstanding the forgoing, with respect to any stock options that were both
granted prior to January 1, 2004 and not vested as of December 31, 2004, nothing
contained in this paragraph shall permit the exercise of such options on a date
(or dates) other than that (or those) specifically set forth in the amended
option agreement governing such options.
[NOTE: OPTIONS THAT WERE NOT VESTED AS OF 12/31/04 ARE NOT GRANDFATHERED AND
THEREFORE MUST EITHER QUALIFY FOR EXEMPTION FROM CODE SECTION 409A (ALTERNATIVE
1 ABOVE) OR COMPLY WITH CODE SECTION 409A (ALTERNATIVE 2 ABOVE). ALTERNATIVE 1
LIMITS THE POST-TERMINATION EXERCISE PERIOD FOR NON-GRANDFATHERED OPTIONS THAT
DO NOT CURRENTLY MEET THE EXEMPTION (I.E., OPTIONS GRANTED PRIOR TO 1/1/04 BUT
NOT VESTED AS OF 12/31/04) TO FIT WITHIN THE CODE SECTION 409A EXEMPTION. THUS,
ALTERNATIVE 1 WOULD LIMIT THE PERIOD OF TIME, POST-TERMINATION, THAT THE
EXECUTIVE CAN EXERCISE, BUT WOULD RETAIN THE FLEXIBILITY TO EXERCISE AT ANY TIME
DURING EMPLOYMENT AND DURING THE LIMITED POST-EXERCISE PERIOD. ALTERNATIVE 2
PROVIDES THAT THIS PROVISION WILL NOT AFFECT THE EXERCISE DATE, WHICH WILL BE
SET FORTH IN AN AMENDMENT TO THE OPTION AGREEMENT. UNDER ALTERNATIVE 2, IN
COMPLIANCE WITH CODE SECTION 409A, THE AMENDMENT TO THE OPTION AGREEMENT WOULD
SET A FIXED DATE ON WHICH THE OPTION MUST BE EXERCISED. THE EXECUTIVE WOULD NOT
HAVE THE FLEXIBILITY TO DECIDE WHETHER TO EXERCISE ON A DIFFERENT DATE.]
               (f) The Executive (or the Executive’s estate, as the case may be)
shall continue to be covered under the Company’s directors’ and officers’
liability insurance, if any, to the extent such coverage is commercially
feasible, and under his separate Indemnification Agreement with the Company, as
if the Executive’s employment had not terminated, for a period of ten (10) years
following his Date of Termination (or, in the case, of the Indemnification
Agreement, for such longer term as may be provided for in the Indemnification
Agreement).

9



--------------------------------------------------------------------------------



 



               (g) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of those Plans and
are not necessarily severed on the Date of Termination.
          6.3. Good Reason; Without Cause. If this Agreement is terminated
either by the Executive for Good Reason or by the Company Without Cause (other
than in connection with a Change in Control as described in Section 6.5):
               (a) The Company shall pay to the Executive the following amounts:
               (1) any unpaid portion of the Executive’s Base Salary (as in
effect on the Date of Termination) through the Date of Termination, any unpaid
portion of the Annual Incentive Compensation previously awarded to the
Executive, and any accrued but unpaid Vacation Time as of the Date of
Termination, in a lump sum cash payment within thirty (30) days after the Date
of Termination; and
               (2) an amount equal to three (3) times the sum of the Executive’s
Base Salary (as in effect on the Date of Termination) plus the Executive’s
Targeted Annual Incentive Compensation for the fiscal year during which the Date
of Termination occurs, in substantially equal bi-weekly installments beginning
as of the first payroll date immediately following the six (6) month anniversary
of the Date of Termination and continuing until the first payroll date
immediately following the three (3) year anniversary of the Date of Termination;
provided, however, that the first payment shall include the amount that would
have been paid prior to the actual first payment date had the first payment date
been the first payroll date immediately following the Date of Termination, and
further provided that such payments shall cease immediately if the Executive
violates any of his Continuing Obligations.
               (b) The Company shall promptly pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.
               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s spouse and dependents,
at least equal to that which would have been provided to the Executive under
Section 4.7 if the Executive’s employment had not terminated, until the earlier
of (1) the date the Executive becomes eligible for any comparable medical,
dental, or vision coverage provided by any other employer, (2) the date the
Executive becomes eligible for Medicare or any similar government-sponsored or
provided health care program (whether or not such coverage is equivalent to that
provided by the Company), or (3) the fifth anniversary of the Executive’s Date
of Termination; provided that such coverage shall cease immediately if the
Executive violates any of his Continuing Obligations.

10



--------------------------------------------------------------------------------



 



               (d) The Executive (or the Executive’s estate, as the case may be)
shall continue to vest and, if applicable, continue to be permitted to exercise,
all of the rights and interests awarded to the Executive under the Company’s
stock plans, as if the Executive were still employed by the Company, for a
period of three (3) years following the Date of Termination (or, if less, for
the remainder of the stated terms of the rights and interests). ALTERNATIVE 1:”
Notwithstanding the foregoing, with respect to any stock options that were both
granted prior to January 1, 2004 and not vested as of December 31, 2004, the
extension of the vesting and exercise periods for such options, pursuant to this
paragraph, shall be limited to (i.e., shall not extend beyond) the later of
(1) the fifteenth (15th) day of the third (3rd) calendar month following the
date on which such options would have otherwise expired based on the terms of
such options as of their original date of grant, or (2) December 31 of the
calendar year in which such options would have otherwise expired based on the
terms of such options as of their original date of grant. ALTERNATIVE 2:
Notwithstanding the forgoing, with respect to any stock options that were both
granted prior to January I, 2004 and not vested as of December 31, 2004, nothing
contained in this paragraph shall permit the exercise of such options on a date
(or dates) other than that (or those) specifically set forth in the amended
option agreement governing such options.
[NOTE: OPTIONS THAT WERE NOT VESTED AS OF 12/31/04 ARE NOT GRANDFATHERED AND
THEREFORE MUST EITHER QUALIFY FOR EXEMPTION FROM CODE SECTION 409A (ALTERNATIVE
1 ABOVE) OR COMPLY WITH CODE SECTION 409A (ALTERNATIVE 2 ABOVE). ALTERNATIVE 1
LIMITS THE POST-TERMINATION EXERCISE PERIOD FOR NON-GRANDFATHERED OPTIONS THAT
DO NOT CURRENTLY MEET THE EXEMPTION (I.E., OPTIONS GRANTED PRIOR TO 1/1/04 BUT
NOT VESTED AS OF 12/31/04) TO FIT WITHIN THE CODE SECTION 409A EXEMPTION. THUS,
ALTERNATIVE 1 WOULD LIMIT THE PERIOD OF TIME, POST-TERMINATION, THAT THE
EXECUTIVE CAN EXERCISE, BUT WOULD RETAIN THE FLEXIBILITY TO EXERCISE AT ANY TIME
DURING EMPLOYMENT AND DURING THE LIMITED POST-EXERCISE PERIOD. ALTERNATIVE 2
PROVIDES THAT THIS PROVISION WILL NOT AFFECT THE EXERCISE DATE, WHICH WILL BE
SET FORTH IN AN AMENDMENT TO THE OPTION AGREEMENT. UNDER ALTERNATIVE 2, IN
COMPLIANCE WITH CODE SECTION 409A, THE AMENDMENT TO THE OPTION AGREEMENT WOULD
SET A FIXED DATE ON WHICH THE OPTION MUST BE EXERCISED. THE EXECUTIVE WOULD NOT
HAVE THE FLEXIBILITY TO DECIDE WHETHER TO EXERCISE ON A DIFFERENT DATE.]
               (e) The Executive shall continue to be covered under the
Company’s directors’ and officers’ liability insurance, if any, to the extent
such coverage is commercially feasible, and under his separate Indemnification
Agreement with the Company, as if the Executive’s employment had not terminated,
for a period of ten (10) years following his Date of Termination (or, in the
case of the Indemnification Agreement, for such longer term as may be provided
for in the Indemnification Agreement).
               (f) The Company shall (through an agency of Company’s choosing)
provide outplacement services to the Executive for a period of one (1) year
following the Date of Termination, provided that the cost of such services shall
not exceed $50,000 (or such higher amount as may be approved by the Board of
Directors (or a committee thereof).

11



--------------------------------------------------------------------------------



 



               (g) Notwithstanding any contrary provision of the LTIP, the
Executive’s Awards for Performance Cycles (as defined in the LTIP) in effect as
of the Date of Termination shall be prorated in the manner described in Section
8(a) of the LTIP.
               (h) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination.
               (i) Notwithstanding anything to the contrary, if this Agreement
is terminated either by the Executive for Good Reason or by the Company Without
Cause (other than in connection with a Change in Control as described in
Section 6.5) and the Date of Termination is within one (1) year of the date on
which the Executive would have satisfied the criteria for eligibility for
maximum retirement payments as specified in Section 6.4(d)(1) below, the
termination will be deemed to have been in contemplation of the Executive’s
Retirement, and the rights and obligations of the parties shall be governed by
Section 6.4 rather than this Section 6.3.
          6.4. Retirement. If this Agreement is terminated by the Executive due
to Retirement:
               (a) The Company shall pay to the Executive, in a lump sum cash
payment within thirty (30) days after the Date of Termination, the aggregate of
the following amounts: (1) any unpaid portion of the Executive’s Base Salary (as
in effect on the Date of Termination) through the Date of Termination; (2) any
unpaid portion of the Annual Incentive Compensation previously awarded to the
Executive; and (3) any accrued but unpaid Vacation Time as of the Date of
Termination.
               (b) The Company shall promptly pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.
               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s family, at least equal
to that which would have been provided to the Executive under Section 4.7 if the
Executive’s employment had not terminated, until the earlier of (1) the date the
Executive becomes eligible for any comparable medical, dental, or vision
coverage provided by any other employer, or (2) the date the Executive becomes
eligible for Medicare or any similar government-sponsored or provided health
care program (whether or not such coverage is equivalent to that provided by the
Company), provided that such coverage shall cease immediately if the Executive
violates any of his Continuing Obligations. Following the date on which the
Executive becomes eligible for coverage under Medicare, the Executive may, at
his election, continue to be covered under the Company’s health coverage, if
available, provided that the Executive pays all applicable premiums charged by
the Company or its third-party provider(s).

12



--------------------------------------------------------------------------------



 



               (d) The Company shall pay to the Executive full or partial
retirement payments, as provided below:
               (1) If, as of the Date of Termination, the sum of the Executive’s
age and years of service with the Company equal at least sixty-three (63), the
Executive is at least fifty-five (55) years old, and the Executive has completed
at least twenty (20) years of service with the Company, the Executive is
entitled to maximum retirement payments for each year during the ten (10) year
payment period equal to the product of sixty percent (60%) of the Executive’s
average Base Salary during the three (3) consecutive full calendar years of
employment immediately preceding the Date of Termination (or, if less than three
(3) years, the average for the actual number of whole calendar years during
which the Executive was employed by the Company). Payments shall commence on the
first payroll date immediately following the six (6) month anniversary of the
Date of Termination and shall continue until the first payroll date immediately
following the ten (10) year anniversary of the Date of Termination (“Payment
Period”). Payments shall be made each payroll date during the Payment Period in
substantially equal installments; provided, however, that the first payment
shall include the amount that would have been paid prior to the actual first
payment date had the first payment date been the first payroll date immediately
following the Date of Termination. Notwithstanding the foregoing, if, as of the
Date of Termination, the sum of the Executive’s age and years of service with
the Company equal at least sixty-three (63) and the Executive has completed at
least twenty (20) years of service with the Company, but the Executive is
younger than age fifty-five (55), the Executive shall be entitled to deferred
maximum retirement payments, in the amount and form described in the preceding
sentence. The Executive’s deferred maximum retirement payments shall commence on
the first payroll date immediately following the Executive’s attainment of age
fifty-five (55) and shall continue for ten (10) years thereafter; provided,
however, that if the Executive attains age fifty-five (55) prior to the six
(6) month anniversary of the Date of Termination, the first payment shall not be
made until the first payroll period immediately following the six (6) month
anniversary of the Date of Termination and the first payment shall include the
amount that would have been paid prior to the actual first payment date had the
first payment date been the first payroll date immediately following the
Executive’s attainment of age fifty-five (55). For purposes of this
Section 6.4(d), years of service include all whole (12 month) years of
employment with the Company and with any entity acquired by the Company,
beginning with the Executive’s initial date of employment with the Company or
the acquired entity.
               (2) In the event of the Executive’s death prior to the payment of
all of the retirement payments determined under this Section 6.4(d), the balance
of the payments shall be made to the Executive’s surviving spouse, if any, or to
any other beneficiary named by the Executive in writing at the same time as such
payments would have been made to the Executive.
               (3) Any remaining retirement payments shall immediately cease in
the event the Executive works for a competitor (as determined by the Company in
its sole discretion), becomes employed by any other employer without the prior
written consent of the Company, or violates any of his Continuing Obligations.
Notwithstanding the foregoing, with the prior written consent of the Company,
the Executive may be employed by an entity

13



--------------------------------------------------------------------------------



 



which is not deemed by the Company to be in competition with the Company in a
capacity in which the economic value of his total compensation is comparable to
his total compensation while employed by the Company, and receive retirement
benefits which are reduced proportionately by the compensation received by the
Executive in the new position. Also with the prior written consent of the
Company, the Executive may be employed by an entity which is not deemed by the
Company to be in competition with the Company, in a capacity in which his total
compensation is materially less than his total compensation while employed by
the Company, in which case there would be no reduction in retirement benefits.
               (e) The Executive (or the Executive’s estate, as the case may be)
shall continue to vest and, if applicable, continue to be permitted to exercise,
all of the rights and interests awarded to the Executive under the Company’s
stock plans, for a period of three (3) years following the Date of Termination
(or, if less, for the remainder of the stated terms of the rights and
ALTERNATIVE 1: Notwithstanding the foregoing, with respect to any stock options
interest at were both granted prior to January 1, 2004 and not vested as of
December 31, 2004, the extension of the vesting and exercise periods for such
options, pursuant to this paragraph, shall be limited to (i.e., shall not extend
beyond) the later of (1) the fifteenth (15th) day of the third (3rd) calendar
month following the date on which such options would have otherwise expired
based on the terms of such options as of their original date of grant, or (2)
December 31 of the calendar year in which such options would have otherwise
expired based on the terms of such options as of their original date of grant.
ALTERNATIVE 2: Notwithstanding the forgoing, with respect to any stock options
that were both granted prior to January 1, 2004 and not vested as of
December 31, 2004, nothing contained in this paragraph shall permit the exercise
of such options on a date (or dates) other than that (or those) specifically set
forth in the amended option agreement governing such options.
[NOTE: OPTIONS THAT WERE NOT VESTED AS OF 12/31/04 ARE NOT GRANDFATHERED AND
THEREFORE MUST EITHER QUALIFY FOR EXEMPTION FROM CODE SECTION 409A (ALTERNATIVE
1 ABOVE) OR COMPLY WITH CODE SECTION 409A (ALTERNATIVE 2 ABOVE). ALTERNATIVE 1
LIMITS THE POST-TERMINATION EXERCISE PERIOD FOR NON-GRANDFATHERED OPTIONS THAT
DO NOT CURRENTLY MEET THE EXEMPTION (I.E., OPTIONS GRANTED PRIOR TO 1/1/04 BUT
NOT VESTED AS OF 12/31/04) TO FIT WITHIN THE CODE SECTION 409A EXEMPTION. THUS,
ALTERNATIVE 1 WOULD LIMIT THE PERIOD OF TIME, POST-TERMINATION, THAT THE
EXECUTIVE CAN EXERCISE, BUT WOULD RETAIN THE FLEXIBILITY TO EXERCISE AT ANY TIME
DURING EMPLOYMENT AND DURING THE LIMITED POST-EXERCISE PERIOD. ALTERNATIVE 2
PROVIDES THAT THIS PROVISION WILL NOT AFFECT THE EXERCISE DATE, WHICH WILL BE
SET FORTH IN AN AMENDMENT TO THE OPTION AGREEMENT. UNDER ALTERNATIVE 2, IN
COMPLIANCE WITH CODE SECTION 409A, THE AMENDMENT TO THE OPTION AGREEMENT WOULD
SET A FIXED DATE ON WHICH THE OPTION MUST BE EXERCISED. THE EXECUTIVE WOULD NOT
HAVE THE FLEXIBILITY TO DECIDE WHETHER TO EXERCISE ON A DIFFERENT DATE.]
               (f) The Executive shall continue to be covered under the
Company’s directors’ and officers’ liability insurance, if any, to the extent
such coverage is commercially feasible, and under his separate Indemnification
Agreement with the Company, as if the Executive’s

14



--------------------------------------------------------------------------------



 



employment had not terminated, for a period of ten (10) years following his Date
of Termination (or, in the case of the Indemnification Agreement, for such
longer term as may be provided for in the Indemnification Agreement).
               (g) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination.
               (h) The payments and benefits provided under this Section 6.4
shall be in lieu of any payments to which the Executive (or his family) may have
otherwise been entitled under the terms of Section 6.2, 6.3 or 6.5, and vice
versa.
          6.5. Change in Control. If this Agreement is terminated either by the
Executive for Good Reason or by the Company Without Cause, and the termination
occurs within the one (1) year period preceding or the eighteen (18) month
period following the date on which the Change in Control occurs (“Change in
Control Date”):
               (a) As reasonable compensation for services rendered by the
Executive to the Company prior to the Date of Termination, the Company shall pay
to the Executive the following amounts:
               (1) in a lump sum cash payment within thirty (30) days after the
later to occur of the Change in Control Date or the Date of Termination, any
unpaid portion of the Executive’s Base Salary (as in effect on the Date of
Termination) through the Date of Termination, any unpaid portion of the Annual
Incentive Compensation previously awarded to the Executive, and any accrued but
unpaid Vacation Time as of the Date of Termination; and
               (2) in a lump sum cash payment within thirty (30) days after the
later to occur of the Change in Control Date or the six (6) month anniversary of
the Date of Termination, an amount equal to three (3) times the sum of the
Executive’s Base Salary (as in effect on the Date of Termination) plus the
Executive’s Targeted Annual Incentive Compensation for the fiscal year during
which the Date of Termination occurs,
               (b) The Company shall promptly pay or reimburse to the Executive
any costs and expenses (and moving and relocation expenses, if otherwise agreed
to by the Company in writing) paid or incurred by the Executive which would have
been payable under Section 4.8 of this Agreement if the Executive’s employment
had not terminated.
               (c) The Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s family, at least equal
to that which would have been provided to the Executive under Section 4.7 if the
Executive’s employment had not terminated, until the earlier of (1) the date the
Executive becomes eligible for any comparable medical, dental, or vision
coverage provided by any other employer, or (2) the date the Executive becomes
eligible for Medicare or any similar government-sponsored or provided health
care program (whether or not such coverage is equivalent to that provided by the
Company).

15



--------------------------------------------------------------------------------



 



               (d) As reasonable compensation for services provided by the
Executive to the Company prior to the Date of Termination, the Company shall
(through an agency of Company’s choosing) provide outplacement services to the
Executive for a period of one (1) year following the later of the Date of
Termination or the Change in Control Date, provided that the cost of such
services shall not exceed $50,000 (or such higher amount as may be approved by
the Board of Directors (or a committee thereof).
               (e) The Executive shall fully and immediately vest in all of the
rights and interests awarded to the Executive under the Company’s stock plans.
               (f) The Executive shall continue to be covered under the
Company’s directors’ and officers’ liability insurance, if any, to the extent
such coverage is commercially feasible, and under his separate Indemnification
Agreement with the Company, as if the Executive’s employment had not terminated,
for a period of ten (10) years following his Date of Termination (or, in the
case of the Indemnification Agreement, for such longer term as may be provided
for in the Indemnification Agreement).
               (g) All other obligations of the Company and rights of the
Executive hereunder shall terminate effective as of the Date of Termination;
provided, however, that except as otherwise specifically modified by the terms
of this Agreement the Executive’s rights under the Compensation Plans and
Welfare Plans shall be governed by the terms and provisions of these Plans and
are not necessarily severed on the Date of Termination.
               (h) In the event the Change in Control Date occurs subsequent to
the Executive’s Date of Termination, the payments and benefits provided under
this Section 6.5 shall be reduced by and to the extent of any payments and
benefits previously paid or provided to the Executive under Section 6.3, and in
no event shall the Executive or his family be entitled to any duplicate payments
or benefits.
          6.6. Change in Control Gross-Up Payments.
               (a) In the event that (1) any payment or benefits provided for
under this Agreement and/or any other arrangement or agreement with the Company
in connection with a Change in Control (“Change in Control Payment”) would
subject the Executive to the excise tax imposed by Code Section 4999 (“Cash
Termination Excise Tax”) and (2) the Change in Control Payment is less than 110%
of the sum of three (3) times the “base amount” (as defined in Code
Section 280G) minus $1.00 (“Safe Harbor Amount”), then any amounts payable under
this Agreement shall be reduced so that the Change in Control Payment, in the
aggregate, is reduced to the Safe Harbor Amount. The reduction of the amounts
payable under this Agreement shall be made by first reducing the cash payments
payable under this Agreement (other than Unrestricted Payments), unless an
alternative method of reduction is agreed to by the Company and the Executive.
No reduction shall occur if the Change in Control Payment is 110% (or more) of
the Safe Harbor Amount.
               (b) In the event that (1) there is a Change in Control Payment
which would subject the Executive to the Cash Termination Excise Tax and is not
subject to reduction under Section 6.6(a) and (2) the closing stock price of the
Company on the date of the Change in

16



--------------------------------------------------------------------------------



 



Control equals or exceeds the Threshold Share Price, then the Executive shall be
entitled to receive the payment described in Section 6.6(c) below.
               (c) If the requirements of Section 6.6(b) are met, the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) such
that the net amount retained by the Executive, after deduction of any excise tax
on the Executive’s Change in Control Payment, as determined for purposes of Code
Section 280G, and any federal, state, and local income and employment taxes and
excise tax upon the Gross-Up Payment, shall be equal to the Change in Control
Payment; provided, however, that in determining the amount of the Gross-Up
Payment to which the Executive is entitled under this Section, the Gross-Up
Payment (1) shall be capped at 250% of the “base amount” (as defined in Code
Section 280G), and (2) shall not include any amounts payable to the Executive
under the Allied Waste Industries, Inc. Supplemental Executive Retirement Plan.
The Gross-Up Payment, if any, shall be paid to the Executive, or, at the
discretion of the Company, to governmental authorities on the Executive’s
behalf, as soon as practicable following the determination of the Change in
Control Payment, but, in any event, not later than five (5) business days
immediately following the payment of the Executive’s Change in Control Payment.
               (d) Subject to the provisions of Section 6.6(e), all
determinations required to be made under this Section 6.6, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by tax counsel appointed by the Company (the “Tax Counsel”). All fees and
expenses of the Tax Counsel shall be borne solely by the Company. As a result of
the uncertainty in the application of Code Section 4999 at the time of the
initial determination by the Tax Counsel hereunder, it is possible that Gross-Up
Payments, which will not have been made by the Company, should have been made
(“Underpayment”). In the event that it is ultimately determined in accordance
with the procedures set forth in Section 6.6(e) that the Executive is required
to make a payment of any excise tax, the Tax Counsel shall determine the amount
of the Underpayment that has occurred, and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
               (e) The Executive shall notify the Company in writing of any
claims by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than thirty (30) days after the Executive
actually receives notice in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:
               (1) give the Company any information reasonably requested by the
Company relating to such claim;
               (2) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without

17



--------------------------------------------------------------------------------



 



limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;
               (3) cooperate with the Company in good faith in order to
effectively contest such claim; and
               (4) if the Company elects not to assume and control the defense
of such claim, permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6.6(e), the Company shall have the right, at its sole option, to
assume the defense of and control all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may either direct the Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any excise tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further
provided, that any extension of the statute of limitations relating to payment
of taxes for the taxable year of the Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s right to assume the defense of and control
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
               (f) If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 6.6(e), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 6.6(e)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 6.6(e), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim, and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid, and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
               6.7. Payments Contingent on Executive’s Release of Company. All
of the payments and benefits to which the Executive would otherwise be entitled
under Sections 6.2, 6.3,

18



--------------------------------------------------------------------------------



 



6.4, 6.5, or 6.6, except for the Unrestricted Payments, shall be contingent on
the Executive’s delivery to the Company of a signed release of all claims
against the Company, in a form specified by the Company.
     7. Executive’s Confidentiality Obligation.
          7.1. The Executive hereby acknowledges, understands and agrees that
all Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Article 7. The Executive acknowledges
that all such Confidential Information is in the nature of a trade secret.
          7.2. For purposes of this Agreement, “Confidential Information” means
information that is used in the business of the Company or its Affiliates and
(a) is proprietary to, about or created by the Company or its Affiliates,
(b) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (c) is designated
as Confidential Information by the Company or its Affiliates, is known by the
Executive to be considered confidential by the Company or its Affiliates, or
from all the relevant circumstances should reasonably be assumed by the
Executive to be confidential and proprietary to the Company or its Affiliates,
or (d) is not generally known by non-Company personnel. Such Confidential
Information includes, without limitation, the following types of information and
other information of a similar nature (whether or not reduced to writing or
designed as confidential):
               (a) Internal personnel and financial information of the Company
or its Affiliates, information about vendors that is not generally known but is
known to the Company as a result of the Company’s relationship with the vendor
(including vendor characteristics, services, prices, lists and agreements),
purchasing and internal cost information, internal service and operational
manuals, and the manner and methods of conducting the business of the Company or
its Affiliates;
               (b) Marketing and development plans, price and cost data, price
and fee amounts, pricing and billing policies, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;
               (c) Names of customers and their representatives, contracts
(including their contents and parties), customer services, and the type,
quantity, specifications and content of products and services purchased, leased,
licensed or received by customers of the Company or its Affiliates;
               (d) Confidential and proprietary information provided to the
Company or its Affiliates by any actual or potential customer, government agency
or other third party (including businesses, consultants and other entities and
individuals);

19



--------------------------------------------------------------------------------



 



               (e) Any non-public information about the Company’s landfill
development plans, landfill capacity, and the status of the permitting process
with respect to any aspect of the Company’s business; and
               (f) any non-public information about the existence or status of
any governmental investigation, charge, or lawsuit, the status or the position
of the Company regarding the value of any claim or charge (whether filed by the
government or a third party), the Company’s interest in resolving any such claim
or charge; or any non-public information regarding the Company’s compliance with
federal, state or local laws.
          7.3. As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company
and its Affiliates. In view of the foregoing, and of the consideration to be
provided to the Executive, the Executive agrees that it is reasonable and
necessary that the Executive make each of the following covenants:
               (a) At any time during the Term and thereafter, the Executive
shall not disclose Confidential Information to any person or entity, either
inside or outside of the Company, other than as necessary in carrying out his
duties and responsibilities as set forth in Article 2, without first obtaining
the Company’s prior written consent (unless such disclosure is compelled
pursuant to court orders or subpoena, and at which time the Executive shall give
notice of such proceedings to the Company).
               (b) At any time during the Term and thereafter, the Executive
shall not use, copy or transfer Confidential Information other than as necessary
in carrying out his duties and responsibilities as set forth in Article 2,
without first obtaining the Company’s prior written consent.
               (c) On the Date of Termination, the Executive shall promptly
deliver to the Company (or its designee) all written materials, records and
documents made by the Executive or which came into his possession prior to or
during the Term concerning the business or affairs of the Company or its
Affiliates, including, without limitation, all materials containing Confidential
Information.
          7.4. The Executive acknowledges and agrees that the use of the term
“Company” in this Section 7 means both the Company and its Affiliates.
     8. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions. Consistent with the Executive’s fiduciary duties to the Company
and its Affiliates, the Executive agrees that during his employment by the
Company and/or its Affiliates, the Executive shall promptly disclose in writing
to the Company all information, ideas, concepts, improvements, discoveries and
inventions, which are conceived, developed, made or acquired by the Executive,
either individually or jointly with others, and which relate to the business,
products or services of the Company or its Affiliates, irrespective of whether
the Executive used the Company’s or Affiliate’s time or facilities and
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by the Executive
on the job, at home, or elsewhere. This obligation extends to all types of
information, ideas and concepts, including, information, ideas and concepts
relating to new types of services,

20



--------------------------------------------------------------------------------



 



corporate opportunities, acquisition prospects, the identity of key
representatives within acquisition prospect organizations, prospective names or
service marks for the Company’s or Affiliate’s business activities, and the
like.
     9. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
all Original Works of Authorship.
          9.1. All information, ideas, concepts, improvements, and discoveries
which are conceived, made, developed or acquired by the Executive or which are
disclosed or made known to the Executive, individually or in conjunction with
others, during the Executive’s employment by the Company and/or its Affiliates
and which relate to the business, products or services of the Company or its
Affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customers’ organizations or within the organization of acquisition
prospects, marketing and merchandising techniques, and prospective names and
service marks) are and shall be the sole and exclusive property of the Company.
Furthermore, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, and discoveries are and shall be the sole and exclusive property
of the Company.
          9.2. In particular, the Executive hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements, and
discoveries, and any United States or foreign applications therefor. The
Executive shall assist the Company and its nominee at all times and in all
manners, during the Term and thereafter, in the protection of such information,
ideas, concepts, improvements, or discoveries.
          9.3. In the event the Executive individually, or jointly with others,
creates, during the Term, any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, drawings,
maps, architectural renditions, models, manuals, brochures or the like) relating
to the Company’s or its Affiliate’s business products or services, the Company
shall be deemed the author of such work if the work is prepared by the Executive
within the scope of his employment; or, if the work is not prepared by the
Executive within the scope of his employment but is specially ordered by the
Company or its Affiliates as a contribution to a collective work, as a part of a
motion picture or other audiovisual work, as a translation, as a supplementary
work, as a compilation or as an instructional text, then the work shall be
considered to be a work made for hire, and the Company shall be the author of
such work. If such work is neither prepared by the Executive within the scope of
his employment nor a work specially ordered and deemed to be a work made for
hire, then the Executive hereby agrees to sell, transfer, assign and convey, and
by these presents, does sell, transfer, assign and convey, to the Company all of
the Executive’s worldwide right, title and interest in and to such work and all
rights of copyright therein. The Executive agrees to assist the Company and its
Affiliates, at all times, during the Term and thereafter, in the protection of
the Company’s worldwide right, title and interest in and to such work and all
rights of copyright therein, which assistance shall include, but shall not be
limited to, the execution of all documents

21



--------------------------------------------------------------------------------



 



requested by the Company or its nominee and the execution of all lawful oaths
and applications for registration of copyright in the United States and foreign
countries.
     10. Executive’s Non-Competition and Non-Solicitation Obligations.
          10.1. Non-Competition. During the Applicable Period, the Executive
shall not, acting alone or in conjunction with others, directly or indirectly,
engage, participate, invest, accept employment or render services as a
principal, director, officer, agent, employee, employer, consultant or in any
other individual or representative capacity in or with any business which
competes, directly or indirectly, with the Company’s business in any of the
business territories in which the Company or any of its Affiliates is presently
or from time to time during the Term or at the Date of Termination conducting
business, or take any action inconsistent with the fiduciary relationship of an
employee to his employer; provided, however, that the beneficial ownership by
the Executive of up to 3% of the Voting Stock of any corporation subject to the
periodic reporting requirements of the Exchange Act shall not violate this
Section 10.1.
          10.2. Non-Solicitation. During the Applicable Period, the Executive
agrees that he shall not, directly or indirectly, (a) induce, entice or solicit
any employee of the Company to leave his employment, (b) contact, communicate or
solicit any customer or acquisition prospect of the Company derived from any
customer list, customer lead, mail, printed matter or other information secured
from the Company or its present or past employees (other than in connection with
the performance of his services for the Company in accordance with Article 2 of
this Agreement), or (c) in any other manner use any customer lists or customer
leads, mail, telephone numbers, printed material or other information of the
Company relating thereto (other than in connection with the performance of his
services for the Company in accordance with Article 2 of this Agreement).
          10.3. Applicable Period. For purposes of Sections 10.1 and 10.2 above,
the term “Applicable Period” means the period of time beginning on the Initial
Effective Date of this Agreement and ending on (a) the second (2nd) anniversary
of the Date of Termination if the termination is the result of the Executive’s
Disability or death, (b) the third (3rd) anniversary of the Date of Termination
if the termination is (1) by the Company for Cause or by the Executive without
Good Reason, (2) other than in connection with a Change in Control, by the
Company Without Cause or by the Executive for Good Reason, or (3) by the
Executive upon Retirement, or (c) the Date of Termination if the termination is
in connection with a Change in Control and by the Company Without Cause or by
the Executive for Good Reason.

22



--------------------------------------------------------------------------------



 



     11. Miscellaneous.
          11.1. Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been given when delivered by hand or mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of a change of
address shall be deemed given only when received):

             
 
  If to the Company:   Allied Waste Industries, Inc.    
 
      18500 North Allied Way    
 
      Phoenix, Arizona 85054    
 
      ATTN: General Counsel    
 
           
 
  If to the Executive:   Donald W. Slager, President and Chief    
 
         Operating Officer    
 
      c/o Allied Waste Industries, Inc.    
 
      18500 North Allied Way    
 
      Phoenix, Arizona 85054    

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party in the manner specified in
this Section 11.1.
          11.2. Waiver of Breach. The waiver by any party of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. No breach shall be deemed waived unless
the waiver is in a writing signed by the non-breaching party.
          11.3. Assignment. This Agreement shall be binding upon and inure to
the benefit of the Company, its Affiliates, successors, legal representatives
and assigns, and upon the Executive, his heirs, executors, administrators, legal
representatives and assigns; provided, however, the Executive agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.
          11.4. Entire Agreement, No Oral Amendments. This Agreement, together
with any schedule or exhibit attached hereto and any document, policy, rule or
regulation referred to herein, replaces and merges all previous agreements and
discussions relating to the same or similar subject matter between the Executive
and the Company and constitutes the entire agreement between the Executive and
the Company with respect to the subject matter of this Agreement. This Agreement
may not be modified in any respect by any verbal statement, representation or
agreement made by any employee, officer, or representative of the Company or by
any written agreement unless signed by an officer of the Company who is
expressly authorized by the Company to execute such document.
          11.5. Enforceability. If any provision of this Agreement or
application thereof to anyone or under any circumstances shall be determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions or applications of this Agreement which can be given
effect without the invalid or unenforceable provision or application.
          11.6. Jurisdiction, Venue. The laws of the State of Arizona shall
govern the interpretation, validity and effect of this Agreement without regard
to the place of execution or the place for performance thereof, and the Company
and the Executive agree that the courts situated in Maricopa County, Arizona
shall have personal jurisdiction over the Company and the Executive to hear all
disputes arising under this Agreement. This Agreement is to be at least
partially performed in Maricopa County, Arizona, and as such, the Company and
the Executive agree that venue shall be proper with the courts in Maricopa
County, Arizona to hear such disputes. In the event either party is not able to
effect service of process upon the other party with respect to such disputes,
the Company and the Executive expressly agree that the Secretary of State for
the State of Arizona shall be an agent of the Company and/or the Executive to
receive service of process on behalf of the Company and/or the Executive with
respect to such disputes.

23



--------------------------------------------------------------------------------



 



          11.7. Injunctive Relief The Company and the Executive agree that a
breach of any term of this Agreement by the Executive would cause irreparable
damage to the Company and that, in the event of such breach, the Company shall
have, in addition to any and all remedies of law, the right to any injunction,
specific performance and other equitable relief to prevent or to redress the
violation of the Executive’s obligations under this Agreement.
          11.8. Withholding. All payments made pursuant to this Agreement shall
be net of payroll and withholding deductions as may be required by law and other
deductions that are either applied generally to employees of the Company for
insurance and other employee benefit plans or authorized by Executive.
          11.9. Arbitration. With the sole exception of any breach by the
Executive of the obligations he assumed under Sections 10.1, 10.2, and/or 10.3
of this Agreement (the breach of which permits the Company to obtain judicial
relief due to the exigent circumstances presented by such a breach), all other
alleged breaches of this Agreement, or any other dispute between the parties to
this Agreement arising out of or in connection with the Executive’s employment
with the Company will be settled by binding arbitration to the fullest extent
permitted by law. This Agreement to arbitrate applies to any claim for relief of
any nature, including but not limited to claims of wrongful discharge under
statutory law and common law; employment discrimination based on federal, state
or local statute, ordinance, or governmental regulations, including
discrimination prohibited by: (a) Title VII of the Civil Rights Act of 1964, as
amended, (b) the Age Discrimination in Employment Act, (c) the Americans with
Disabilities Act, (d) the Fair Labor Standards Act, and (e) claims of
retaliatory discharge or other acts of retaliation; compensation disputes;
tortuous conduct; allegedly contractual violations; ERISA violations; and other
statutory and common law claims and disputes, regardless of whether the statute
was enacted or whether the common law doctrine was recognized at the time this
Agreement was signed.
          The parties to this Agreement understand that they are agreeing to
substitute one legitimate dispute resolution forum (arbitration) for another
(litigation) because of the mutual advantages this forum offers, and are waiving
their right to have their disputes (except as to breaches of Sections 10.1,
10.2, and/or 10.3 of this Agreement) resolved in court. This substitution
involves no surrender, by either party, of any substantive statutory or common
law benefit, protection, or defense.
          The arbitration proceeding shall be conducted in Maricopa County,
Arizona, in accordance with the National Rules for the Resolution of Employment
Disputes (National Rules) of the American Arbitration Association (AAA) in
effect at the time a demand for arbitration is made.
          One arbitrator shall be used and he or she shall be chosen by mutual
agreement of the parties to this Agreement. If, within thirty (30) days after
the Executive notifies the Company of an arbitrable dispute, no arbitrator has
been chosen, an arbitrator shall be chosen by the AAA pursuant to its National
Rules. The arbitrator shall coordinate and, as appropriate, limit all
pre-arbitration discovery. However, the parties to this Agreement will have the
right to obtain discovery through appropriate decision and award, stating the
reasons for the award. The decision and award shall be exclusive, final, and
binding on both parties to this Agreement, their heirs, executors,
administrators, successors, and assigns.

24



--------------------------------------------------------------------------------



 



          The Company will pay all costs and expenses of the arbitration, except
for the filing fees and costs that would have been required had the proceeding
been initiated and maintained in the Maricopa County Superior Court, which fees
and costs the Executive will pay. Each party shall pay their own attorneys’ fees
and expenses throughout the arbitration proceeding. However, the arbitrator may
award the successful party its attorneys’ fees and expenses at the conclusion of
the arbitration (and any other relief provided by law).
Dated: March 2, 2007

         
 
  ALLIED WASTE INDUSTRIES, INC.
 
       
 
  By   /s/ John J. Zillmer
 
       
 
      John J. Zillmer,
 
      Chief Executive Officer
 
      & Chairman of the Board
 
       
 
      “Company”
Dated: March 2, 2007
       
 
       
 
  By   /s/ Donald W. Slager
 
       
 
      Donald W. Slager
 
      “Executive”

25